Citation Nr: 0101332	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-30 705	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to March 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO decision which 
denied the veteran's claim for VA vocational rehabilitation 
benefits.  In July 1996 and July 2000, the veteran presented 
testimony at RO and Travel Board hearings, respectively. 

REMAND

Following the issuance of the last supplemental statement of 
the case (SSOC), dated in January 1996, additional evidence 
was added to the record, including the veteran's July 1996 RO 
hearing transcript, and such bears on the claim for VA 
vocational rehabilitation training benefits, which is 
currently in appellate status.  There is no legal authority 
for a veteran to waive initial RO consideration of evidence 
received by the RO when the case is properly before it, nor 
may a SSOC be waived in such a situation.  The RO must 
consider the additional evidence, readjudicate the claim, and 
issue an appropriate SSOC if the claim is denied.  38 C.F.R. 
§§ 19.31, 19.37(a) (2000).

Furthermore, the material forwarded to the Board does not 
appear to include a complete vocational rehabilitation 
folder, as the most recent items in the folder are dated in 
1988.  The Board contacted the RO in an attempt to locate the 
missing records.  In January 2001, the RO responded that it 
did not have the missing records.  Nevertheless, one more 
attempt should be made to locate any outstanding VA 
vocational rehabilitation records.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO should obtain and associate 
with the VA vocational rehabilitation 
folder, any outstanding VA vocational 
rehabilitation records from 1988 onward.

2.  The RO should readjudicate the claim 
for VA vocational rehabilitation training 
benefits in light of all of the evidence 
received since the issuance of the last 
SSOC in January 1996, including any 
obtained VA vocational rehabilitation 
records.  If the claim is denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



______________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


